DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  However, the 2 references listed in paragraphs 0046 & 0077, respectively, have been cited below and in the form PTO-892, and have been considered by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, & 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieger et al. (Pub No. US 2017/0106985 A1) in view of Shmilovich et al. (Pub No. US 2009/0108125 A1).  
Regarding claims 1 & 8
	Stieger teaches an aircraft (See figures 1 & 2, ref # 1) comprising a system, (See paragraph 0029 & figure 2, ref # 100) the system (See paragraph 0029 & figures 1 & 2, ref # 100) for providing active flow control in an aircraft (See figures 1 & 2, ref # 1) having a gas turbine engine, (See paragraph 0026 & figures 1 & 2, ref # 10) wherein the system (See figures 1 & 2, ref # 100) comprises: an environmental control system (See paragraph 0002 & 0036) that includes a cabin blower system, wherein the cabin blower system comprises a compressor (See figures 1 & 2, ref # 58) that is operable to compress a fluid delivered by a fan section (See figures 1 & 2, ref # 12) of the gas turbine engine (See figures 1 & 2, ref # 10) to generate pressurised fluid for use by the environmental control system.  (See paragraphs 0029-0030 & 0034-0038)  
	Stieger does not teach an active flow control system for ejecting pressurised fluid out of the aircraft across an exterior surface of a movable control element of the aircraft; wherein the environmental control system is fluidicly connected to the active flow control system via a fluid supply line, for allowing at least some of the pressurised fluid generated by the compressor to be supplied to and used by the active flow control system.  
	However, Shmilovich teaches an active flow control system (See figures 1-3) for ejecting pressurised fluid out of the aircraft (See figures 1-3, ref # 100) across an exterior surface of a movable control element (See paragraph 0017, 0021, & figures 1-3, ref # 104) of the aircraft; (See figures 1-3, ref # 100) wherein the environmental control system (See paragraph 0024) is fluidicly connected to the active flow control system (See paragraph 0024) via a fluid supply line, for allowing at least some of the pressurised fluid generated by the compressor to be supplied to and used by the active flow control system.  (See paragraph 0024)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an active flow control system for ejecting pressurised fluid out of the aircraft across an exterior surface of a movable control element of the aircraft; wherein the environmental control system is fluidicly connected to the active flow control system via a fluid supply line, for allowing at least some of the pressurised fluid generated by the compressor to be supplied to and used by the active flow control system as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 3
	Stieger teaches wherein the compressor (See figures 1 & 2, ref # 58) is a variable geometry compressor (See figures 1 & 2, ref # 58) that gives selectively variable control over the pressure and rate at which fluid is outputted from the compressor.  (See paragraph 0031, 0034, & figures 1 & 2, ref # 58)  

Regarding claim 4
	Stieger does not teach wherein the supply line comprises an isolation valve which gives selective control over whether the pressurised fluid generated by the compressor is allowed to flow to the active flow control system.  
	However, Shmilovich teaches wherein the supply line (See figures 1-3, ref # 200) comprises an isolation valve (See figures 1-3, ref # 206) which gives selective control over whether the pressurised fluid generated by the compressor is allowed to flow to the active flow control system.  (See paragraph 0021 & figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a supply line that comprises an isolation valve which gives selective control over whether the pressurised fluid generated by the compressor is allowed to flow to the active flow control system as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 5
	Stieger teaches wherein the supply line comprises a duct or conduit that is allocated to exclusively provide the flow control system with at least some of the pressurised fluid generated by the compressor.  (See paragraphs 0034-0037 & figures 1 & 2, ref # 58)  

Regarding claim 9
	Stieger does not teach wherein the moveable control element is a deflectable rudder attached to a platform of a vertical tail of the aircraft.  
	However, Shmilovich teaches wherein the moveable control element (See paragraphs 0017 & 0021) is a deflectable rudder (See paragraphs 0017 & 0021) attached to a platform of a vertical tail of the aircraft.  (See paragraphs 0017, 0021 & figures 1-3)  
	Shmilovich teaches providing streams of compressed fluid form an aircraft engine to the outer surface of a wing, flap, and/or other airfoils (such as vertical or horizontal stabilizers) as appropriate.  (See paragraph 0021)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a moveable control element is a deflectable rudder attached to a platform of a vertical tail of the aircraft as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance aerodynamic airflow.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 10
	Stieger does not teach wherein the movable control element is a deflectable flap that is attached to a main body of a wing of the aircraft.  
	However, Shmilovich teaches wherein the movable control element (See paragraphs 0017 & 0021) is a deflectable flap (See paragraphs 0017, 0021 & figure 2, ref # 104) that is attached to a main body of a wing (See paragraphs 0017, 0021 & figure 2, ref # 101) of the aircraft.  (See paragraphs 0017, 0021 & figure 2, ref # 100)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a movable control element is a deflectable flap that is attached to a main body of a wing of the aircraft as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 11
	Stieger does not teach wherein the deflectable flap is a plain flap that abuts or is immediately adjacent a trailing edge side of the main body of the wing.  
	However, Shmilovich teaches wherein the deflectable flap (See paragraphs 0017, 0021 & figure 2, ref # 104) is a plain flap (See paragraphs 0017, 0021 & figure 2, ref # 104) that abuts or is immediately adjacent a trailing edge side of the main body of the wing.  (See paragraphs 0017, 0021 & figure 2, ref # 101)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a deflectable flap is a plain flap that abuts or is immediately adjacent a trailing edge side of the main body of the wing as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 12
	Stieger does not teach wherein an actuation mechanism for the deflectable flap is enclosed within the main body of the wing.  
	However, Shmilovich teaches wherein an actuation mechanism for the deflectable flap (See paragraphs 0017, 0021 & figure 2, ref # 104) is enclosed within the main body of the wing.  (See paragraphs 0017, 0021 & figure 2, ref # 101)  
	There are only two possibilities, that the actuator is in the wing or in the flap.  Since there are a finite number of solutions with a reasonable expectation of success, it would have been obvious to try the finite number of solutions through routine experimentation.  (See MPEP 2144.05 II B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuation mechanism for the deflectable flap is enclosed within the main body of the wing as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 13
	Stieger does not teach wherein the active flow control system includes a plurality of sweeping jet actuators.  
	However, Shmilovich teaches wherein the active flow control system includes a plurality of sweeping jet actuators.  (See paragraph 0019 & figures 1-3, ref # 110-116)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an active flow control system includes a plurality of sweeping jet actuators as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 14
	Stieger does not teach a method of providing active flow control for a movable control element of an aircraft having a gas turbine engine, the method comprising: providing the system; generating at the environmental control system, by the compressor operating in a first operating mode, a pressurised fluid for use by the environmental control system; supplying the active flow control system with the pressurised fluid via the fluid supply line; and ejecting the pressurised fluid out of the aircraft across an exterior surface of the movable control element of the aircraft.  
	However, Shmilovich teaches a method of providing active flow control for a movable control element (See paragraphs 0017, 0021 & figures 1-3, ref # 104) of an aircraft (See paragraphs 0017, 0021 & figures 1-3, ref # 100) having a gas turbine engine, (See paragraph 0024) the method (See paragraph 0024) comprising: providing the system; generating at the environmental control system, (See paragraph 0024) by the compressor operating in a first operating mode, a pressurised fluid for use by the environmental control system; (See paragraph 0024) supplying the active flow control system with the pressurised fluid via the fluid supply line; (See paragraph 0024) and ejecting the pressurised fluid out of the aircraft (See paragraph 0024 & figures 1-3, ref # 100) across an exterior surface of the movable control element (See paragraph 0024 & figures 1-3, ref # 104) of the aircraft.  (See paragraph 0024 & figures 1-3, ref # 100)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a method of providing active flow control for a movable control element of an aircraft having a gas turbine engine, the method comprising: providing the system; generating at the environmental control system, by the compressor operating in a first operating mode, a pressurised fluid for use by the environmental control system; supplying the active flow control system with the pressurised fluid via the fluid supply line; and ejecting the pressurised fluid out of the aircraft across an exterior surface of the movable control element of the aircraft as taught Shmilovich in the aircraft of Stieger, so as to supply compressed fluid from the engine to control surfaces to enhance lift.  (See paragraphs 0017, 0021, & 0024)  

Regarding claim 15
	Stieger teaches wherein the system (See paragraph 0029 & figures 1 & 2, ref # 100) comprises an auxiliary power unit (See figures 1 & 2, ref # 40) and the fluid supply line is formed, at least in -5-New U.S. Patent Application part, by a supply conduit (See figure 2) fluidicly connecting the environmental control system (See paragraphs 0002 & 0036) and the auxiliary power unit; (See 0029-0030, 0034-0037 & figures 1 & 2, ref # 40) the method further comprising: using the supply conduit to supply the environmental control system with a pressurised fluid generated at the auxiliary power unit, (See 0029-0030, 0034-0037 & figures 1 & 2, ref # 40) when the compressor (See figures 1 & 2, ref # 58) is inactive or is operating in a second operating mode in which the compressor (See figures 1 & 2, ref # 58) acts as a turbine to drive the gas turbine engine.  (See 0029-0030, 0034-0037, 0057, & figures 1 & 2, ref # 10)  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieger et al. (Pub No. US 2017/0106985 A1) in view of Shmilovich et al. (Pub No. US 2009/0108125 A1) as applied to claim 1 above, and further in view of Knight et al. (Pub No. US 2017/0191413 A1).  
Regarding claim 2
	A modified Stieger is silent about wherein the compressor is to be driven by a shaft of a gas turbine engine via a variable transmission, wherein the variable transmission gives selectively variable control over the rate at which the compressor is driven.  
	However, Knight teaches wherein the compressor (See figures 1 & 2, ref # 32) is to be driven by a shaft of a gas turbine engine (See figures 1 & 2, ref # 10) via a variable transmission, (See figures 1 & 2, ref # 36) wherein the variable transmission (See figures 1 & 2, ref # 36) gives selectively variable control over the rate at which the compressor (See figures 1 & 2, ref # 32) is driven.  (See paragraph 0015, 0035, 0040, 0047, & figures 1 & 2, ref # 10, 32, & 36)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a compressor that is to be driven by a shaft of a gas turbine engine via a variable transmission, wherein the variable transmission gives selectively variable control over the rate at which the compressor is driven as taught by Knight in the modified aircraft of Stieger, so as to control the rate at which the compressor is driven.  (See paragraph 0015)  

Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “the supply conduit forms at least a part of the fluid supply line that fluidicly connects the environmental control system and the active flow control system” in combination with the remaining claim elements as set forth in claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Stieger et al. (Pub No. US 2017/0106985 A1) used above, further teaches further comprising an auxiliary power unit operable to generate an auxiliary pressurised fluid when the cabin blower system is inactive; wherein: the auxiliary power unit is fluidicly connected to the environmental control system via a supply conduit, for supplying the environmental control system with the auxiliary pressurised fluid when the cabin blower system is inactive; wherein the supply conduit comprises an isolation valve which gives selective control over whether fluid is allowed to flow to and from the auxiliary power unit.  The reference Knight et al. (Pub No. US 2016/0167789 A1) is listed in the specification paragraph 0046 but not in an IDS and discloses an aircraft, a gas turbine engine, an environmental control system, a cabin blower, a compressor, a fan section, and pressurised fluid for the environmental control system.  The reference Shmilovich et al. (US Patent No. 9,511,849 B2) is listed in the specification paragraph 0077 but not in an IDS and discloses an aircraft, a gas turbine engine, and an active flow control system.  The reference Papa et al. (Pub No. US 2018/0216538 A1) discloses an aircraft, a gas turbine engine, an environmental control system, a cabin blower, a compressor, a fan section, and pressurised fluid for the environmental control system and the wing anti-icing system using precooled bleed air from the gas turbine engine.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647